 

FlLED

December14, 2018
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlsTRlcT couRT

EASTERN DlSTR|CT OF
CAL|FORN|A

EASTERN DISTRICT OF CALIFORNIA

DEPUTY
/

 

 

 

UNITED STATES OF AMERICA,
Case No. 2118CROOl75-TLN

)
)
Plaintiff, )
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
)
)
)

YOVANNY ONTIVEROS,

Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release YOVANNY ONTIVEROS , Case No. _
2:18CR00175-TLN , Charge SUSC § 1326g a) , from custody subject to the conditions contained
in the attached “Notice to Defendant Being Released” and for the following reasons:

Release on Personal Recognizance
Bail Posted in the Surn of $
Unsecured Appearance Bond $
Appearance Bond With lO% Deposit
Appearance Bond With Surety
__ Corporate Surety Bail Bond
\/ (Other) Pretrial conditions as stated on the record.
This release order is%céz?§e£ct?)ve untibl?§/e7até€de? ant‘h€s §gzeod and understands the

attached “Notice to Defendant Being Released”.

Issued at Sacramento,CA on December 14, 2018 at 2:39 Drn

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

